Citation Nr: 1402521	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-21 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left knee, with residuals of meniscus injury ("a left knee disability"). 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 



INTRODUCTION

The Veteran had active military service from April 1979 to July 1979 and from September 1988 to April 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a Board Hearing in February 2012, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the period of appeal, the orthopedic symptoms of the Veteran's left knee disability were manifested by pain and weakness, but not by objective evidence of flexion limited to 45 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of lateral instability; or dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for degenerative joint disease, left knee, with residuals of meniscus injury, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a Diagnostic Codes 5003, 5010, 5260.  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been diagnosed with degenerative joint disease (DJD) of the left knee.  He is currently rated at 10 percent under Diagnostic Code 5010-5260 pertaining to arthritis (degenerative joint disease) with limitation of motion of the knee.  He asserts a higher rating is warranted.  In the selection of the code number assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the rating code number assigned to the injury disease itself.  If the rating is determined on the basis of residual conditions, the rating code number appropriate to the residual condition will be added to the first rating code number, preceded by a hyphen.  38 C.F.R. § 4.27 (2012).  

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5260, limitation of flexion of the knee is rated as follows:

A 10 percent disability rating is assigned for flexion limited to 45 degrees; 
A 20 percent disability rating is assigned for flexion limited to 30 degrees; and 
A 30 percent disability rating is assigned for flexion limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the knee is rated as follows:

A 10 percent disability rating is warranted for extension limited to 10 degrees;
A 20 percent disability rating is assigned for extension limited to 15 degrees;
A 30 percent disability rating is assigned for extension limited to 20 degrees;
A 40 percent disability rating is assigned for extension limited to 30 degrees; and 
A 50 percent disability rating is assigned for extension limited to 45 degrees.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating is given when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  

The VA has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  VAOPGCPREC 9-98 states that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2012).  When, however, limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

The Veteran underwent examinations of his left knee in August 2008, October 2009, February 2011, and again in July 2011.  The examiner in August 2008 performed range of motion testing on the Veteran's left knee and reported that his flexion was 140 degrees with no pain on active motion and his extension was normal at 0 degrees.  The Veteran's range of motion of the left knee at his examination in October 2009 was as follows, flexion to 125 degrees with no objective pain on active motion and extension of the left knee was normal to 0 degrees.  The range of motion measurements in February 2011 were as follows, 110 degrees of flexion with no pain on active motion and extension of the left knee was normal to 0 degrees.  In July 2011 the range of motion measurements were as follows, 130 degrees of flexion with no pain on active motion and extension of left knee was normal to 0 degrees.  None of the examinations showed that the Veteran had any additional limitation or pain with repetitive motion.  

VA outpatient treatment records show repeated complaints of knee pain, but findings similar to those on VA examination.  VA outpatient notes dated in July 2010, September 2011, and May 2012 showed range of motion of the left knee was from 0 to 120 degrees.  

Considering the pertinent facts in light of the above-noted criteria, the Board finds that there is no basis for assignment of a disability rating higher than 10 percent under Diagnostic Code 5260 or Diagnostic Code 5261.  During the time period relevant to this appeal, the evidence reflects that left knee flexion was limited, at worst, to 110 degrees (with consideration of painful motion) and extension was normal at each examination.  The aforementioned flexion and extension measurements are consistent with no more than a 0 percent (non-compensable) rating under Diagnostic Code 5260 and Diagnostic Code 5261.  

In February 2008, the Veteran underwent surgery for his knee and participated in post-operative physical therapy.  The RO assigned the Veteran a 100 percent disability rating from February 22, 2008 to March 31, 2008 and a 10 percent evaluation thereafter.  From February 2008 through March of 2008, the Veteran sought physical therapy treatment for his left knee at the Orthopedic Surgery and Sports Medicine and in March 2008, he sought treatment at the Florida Hospital Rehab/Sports Medicine.  Treatment notes from Orthopedic Surgery and Sports Medicine show that at the beginning of his treatment, in February 2008, the Veteran's flexion was 127 degrees and his extension was 7 degrees.  At the completion of his therapy treatments in March 2008 the Veteran's flexion was 136 degrees and extension at 2 degrees.  However, because the Veteran was given a 100 percent rating during this period, the range of motion measurements from this period do not influence the Veteran's increased rating claim.  

The Board recognizes that a VA examination has revealed subjective complaints of pain and weakness and that the Veteran is using a knee brace issued by his primary care doctor; however, there is little evidence of functional loss.  The Board observes that, given the Veteran's painful-albeit, non-compensable-left knee motion, and other symptoms, the current 10 percent rating currently assigned for degenerative joint disease of the left knee appears to be consistent with DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  That is, even with consideration of these factors, the Veteran's functional limitation of the left knee does not approach the criteria for a compensable evaluation for either limited flexion or extension.  Thus, the medical evidence reflects that a higher rating is not assignable at the present time, even when functional loss due to pain, weakness and other factors is considered.

The Board has considered the records from the Social Security Administration, which mention, in pertinent part, limitations on physical abilities.  This discussion, however, considered a multitude of orthopedic and neurological disabilities, many not service connected, without a discussion addressing limitations due to the left knee only.  Therefore, this evidence is not particularly persuasive, in light of the various medical records discussed above which specifically focused on the left knee.

Alternatively, the Veteran contends that he should receive a separate evaluation for instability of the knee due to a meniscal tear.  The Board has considered whether a higher or separate rating is assignable on the basis of recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, 10, 20, and 30 percent ratings are assignable for slight, moderate, and severe impairment, respectively.  38 C.F.R. § 4.71a.

However, based on the objective findings, the Board concludes that there is no basis for assignment of a higher or separate rating under Diagnostic Code 5257.  Despite the Veteran's complaints of instability, there is no objective evidence that indicates instability in the left knee.  In August 2008, the examiner reported no giving way, instability, episodes of dislocation or subluxation, or locking episodes.  The examiner at his October 2009 examination gave the same report.  A July 2010 outpatient orthopedic note indicated that examination of the left knee showed it was stable.  A similar report was given at the July 2011 examination with the following exception, the examiner reported the Veteran complained of some giving way of the left knee and intermittent use of a knee brace.  However, again, as in previous examinations there was no objective evidence of instability, dislocation or subluxation.  Further, the examiner in July 2011 found no objective evidence of patellar abnormality or meniscus abnormality.  September 2011 and May 2012 outpatient orthopedic notes indicated that examination of the left knee showed it was stable.  Therefore, despite the Veteran's complaints of giving way, there is actually no objective evidence of instability, and, in fact, medical findings that the knee is stable which directly refute and far outweigh the Veteran's subjective complaints. 

The Board has also considered whether there is any basis for assignment of a higher rating for degenerative joint disease of the left knee under any other potentially applicable diagnostic code.  However, in the absence of ankylosis, dislocation or locking, or other deformity, evaluation of the Veteran's left knee under any of the following Diagnostic Codes, 5256, 5258, 5259, 5262, or 5263, pertaining to musculoskeletal disability of the lower extremity is not warranted at this time.  See 38 C.F.R. 4.71a.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the symptoms of his left knee, which include functional loss due to pain and restricted ambulation, are contemplated in the applicable rating criteria.  


Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-rating claims, 38 U.S.C.A. § 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-103 (2010) (Vazquez-Flores II) (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008)).  

The Veteran received notification prior to the initial unfavorable agency decision through a July 2008 letter.  The Veteran's claim was subsequently readjudicated, most recently in an April 2010 supplemental statement of the case.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2012).  

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  See 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded VA examinations in August 2008, October 2009, February 2011 and July 2011 for his left knee disability.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The VA examinations are factually informed, medically competent and responsive to the issue.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As noted in the December 2013 brief from the Veteran's representative, the last time the RO considered this claim was the 2010 Statement of the Case, yet significant evidence has been added to the record since that time, including the 2011 VA examination discussed above (ordered in connection with other claims for compensation, but the knee was also examined).  Ordinarily the Board would remand this case to the RO for issuance of a supplemental statement of the case.  However, the representative waived that right in the brief, so all due process concerns have been satisfied.

All relevant facts have been developed to the fullest extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; see 38 C.F.R. § 3.159. 


ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left knee, with residuals of meniscus injury, is denied.  


REMAND

Entitlement to TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

There is evidence in the Veteran's claim that he currently in receipt of social security disability benefits due to his numerous disabilities, including his service connected left knee disability.  He has been in receipt of such disability payments since February 2003 and these payments were continued beginning in September 2009.  See September 2009 Social Security Hearing Transcript.  On remand, the Veteran should be provided with notice of how to substantiate a claim for TDIU.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

2. Complete any other development needed, such as providing additional VA examinations that consider all of the Veteran's service-connected disabilities.

3. After completing the above, adjudicate the Veteran's claim of entitlement to TDIU benefits.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


